IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 316 MAL 2018
                                                 :
                      Respondent                 :
                                                 : Petition for Allowance of Appeal from
                                                 : the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 PATRICK TIGHE,                                  :
                                                 :
                      Petitioner                 :


                                          ORDER



PER CURIAM

      AND NOW, this 15th day of October, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by petitioner, are:


          (1) In an issue of first impression, after a knowing, voluntary and
              intelligent Faretta colloquy where the trial court approves the
              right of self-representation during a criminal trial, whether the
              trial court can thereafter limit or deny the guaranteed right to
              self-representation by forcing standby counsel to participate
              during the trial for reasons other than waiver or forfeiture of
              that right?

          (2) Whether the Superior Court disregarded the limits set for
              standby counsel by Pennsylvania Rule of Criminal Procedure
              121(D) and legal precedent reached in Commonwealth v.
              Spotz, 47 A.3d 63 (Pa. 2012), by authorizing standby counsel
              to participate during trial before jury over the objections of the
              accused and absent waiver or forfeiture of the accused’s right
              to self-representation?
(3) Whether it was sufficiently established that the minor victim
    would suffer emotional trauma making her unable to
    reasonably communicate if questioned by the accused during
    trial thereby making it necessary to deny and/or limit the right
    to self-representation?




                         [316 MAL 2018] - 2